Citation Nr: 0916696	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-20 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Bilateral hearing loss was exhibited on examination prior 
to entry into service and did not permanently increase in 
severity during service.

2.  The preponderance of the evidence is against a finding 
that tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss existed prior to service and was 
not aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1153, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (2008).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

Hearing Loss

The Veteran essentially contends that his current hearing 
loss pre-existed service and was aggravated due to noise 
exposure therein. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.   

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now states that to rebut the presumption of soundness, VA 
must establish by clear and convincing evidence both that the 
disability existed prior to service and that it was not 
aggravated by service.  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).

The veteran's Form DD-214 shows that his military 
occupational specialty (MOS) was an engine mechanic.  His 
service personnel records show that he received the Vietnam 
Service Medal and served in the coastal waters of a Combat 
Zone.  The Veteran has not claimed and the record does not 
show that he served in combat; but his assertions of exposure 
to acoustic trauma in service are credible in view of his 
service in the engine room.  

In this case, review of the service treatment records shows 
that on the examination at service enlistment in January 
1969, the Veteran was noted to have hearing loss.  The 
following pure tone thresholds, in decibels, were noted on 
the examination report:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

45
LEFT
0
0
0

45

Therefore, the focus of this matter is whether preexisting 
bilateral hearing loss was aggravated during the veteran's 
period of service (i.e. since he does not have the benefit of 
the presumption of soundness).

Regarding aggravation, it is pointed out that the lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition. 38 C.F.R. § 3.306.

Service treatment records are absent any records related to 
bilateral hearing loss.  While an examination report from 
service discharge is of record, no audiometric findings were 
recorded at that time.  The report showed that his hearing 
was 15/15 on whispered voice testing.

VA afforded the Veteran an examination in August 2005. The 
following pure tone thresholds, in decibels, were noted on 
the examination report:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
90
100
LEFT
30
30
35
55
85

Speech recognition was 92 percent in the right ear and 100 
percent in the left ear.  The examiner noted mild to profound 
sensorineural loss bilaterally.  

In September 2005, the same examiner who conducted the August 
2005 examination wrote an addendum to his report after 
reviewing the claims folder.  The examiner noted that the 
Veteran had hearing loss at service enlistment and there was 
no indication at service separation of a hearing related 
problem. The examiner pointed out the 15/15 on whispered 
voice testing at discharge was consistent with the 
audiometric loss demonstrated at service enlistment and not 
with his current hearing loss.  The examiner opined it was 
not as likely as not that the Veteran's hearing loss is 
related to service. 

There is no evidence in any of the Veteran's service 
treatment records that pre-service bilateral hearing loss was 
aggravated during active service.  Again, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A 
"lasting worsening of the condition" is required. Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  In this case, there is no medical 
documentation in service related to the veteran's pre-
existing bilateral hearing loss and thus there is no 
suggestion that there was an increase in the disability 
during service.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  He has claimed 
acoustic trauma in service and this is credible.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).   However, 
as a lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that pre-existing bilateral 
hearing loss was aggravated during service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Tinnitus

The Veteran essentially contends that he has tinnitus related 
to noise exposure in service.  

Service treatment records, including the examination report 
at service discharge,  are negative for any complaints or 
findings of tinnitus. 

There were no complaints of tinnitus in the record until the 
August 2005 VA examination report.  The examiner noted that 
the Veteran complained of tinnitus once a month which was 
exhibited by moderate non-descript tinnitus in the right ear.  
The examiner concluded that it was not as likely as not that 
tinnitus was related to service as it was infrequent and went 
away quickly. 

Based on the evidence, the Board finds that service 
connection is not warranted.  While the Veteran currently 
complains of tinnitus, there is no competent medical evidence 
that it is related to service.  Service treatment records 
were silent for any complaints of tinnitus. The first 
complaints in the record were not until 34 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between service and current tinnitus.  In fact, the August 
2005 VA examiner opined that current tinnitus was not likely 
due to service.  This opinion is considered probative as it 
was definitive and supported by a rationale.  While the 
examiner did not review the claims folder in making his 
determination, he later supplemented his report with an 
addendum in September 2008 after review of the claims folder.  
He added to his conclusion as to hearing loss, and did not 
change his opinion regarding tinnitus.  There were no records 
in the service treatment records or anywhere else in the 
record pertaining to tinnitus which could have altered his 
opinion.  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  Therefore, the criteria for service 
connection for tinnitus have not been met. 
  
The Veteran is competent to attest to his observations of his 
disorder.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has tinnitus related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


